Quinn, Chief Judge
(concurring in the result):
It has long been my position that service personnel “are entitled to the rights and privileges secured to all under the Constitution of the United States, unless excluded directly or by necessary implication, by the provi*217sions of the Constitution itself.” United States v Sutton, 3 USCMA 220, 228, 11 CMR 220, dissenting opinion; United! States v Voorhees, 4 USCMA 509, 16 | CMR 83. Hence, I disagree with the conclusion that the Sixth Amendment’s guarantee of the right to counsel is not applicable to trials by courts-martial. However, Article 38 (b) of the Uniform Code of Military Justice, 10 USC § 838, specifically refers to an accused’s “right” to counsel before a general or special court-martial, and Article 27 (b) and (c) of the Code, 10 USC § 827, establish the qualifications of the individuals who may be appointed as counsel. Thus, the source of a serviceman’s right to counsel provides only a starting point for an answer to the problem presented by the first question certified by The Judge Advocate General. The critical inquiry is: Does Article 27 (c) of the Code satisfy the requirements of the Sixth Amendment?
In my opinion it does. This leads me to the same conclusion as that reached by Judge Kilday. Hence, further elaboration of the reasons which lead me to my starting point is unnecessary for the purposes of this case. A brief outline of the route I follow will suffice.
Article 27 (e) requires that in special courts-martial the defense counsel shall be specially qualified in the law only if the trial counsel is. Otherwise, any officer may be appointed to fill that role. This does not mean that counsel before special courts are or may properly be unqualified. On the contrary, as Judge Kilday points out, a knowledge of the Uniform Code is required of every officer, and, of necessity, each is conversant with required military behavior, violations of which give rise to the vast majority of cases tried before special courts-martial. One who is designated a defense counsel must be familiar with all pertinent parts of the Manual for Courts-Martial wherein the procedural regulations for practice before military tribunals are promulgated. With a full knowledge of the Uniform Code and of the procedural regulations applicable to trial by special court-martial, an officer designated as defense counsel is generally competent to determine whether the charge is good or bad, whether the evidence available to the prosecution is admissible, and whether a defense exists and how to present it. See Gideon v Wainwright, 372 US 335, 9 L ed 2d 799, 83 S Ct 792 (1963) ; Powell v Alabama, 287 US 45, 69, 77 L ed 158, 53 S Ct 55 (1932).
The board of review did not discuss the foregoing qualifications, but appears to have rejected them as constitutionally unsatisfactory. Its conclusion is that an accused is entitled, under the Sixth Amendment, to “one qualified in the law,” and it appears to use the quoted phrase in the sense of a fully trained lawyer.
The difficulty with this conclusion is that it fails to take into consideration the holdings of the Supreme Court of the United States, relied on by the principal opinion as support for the conclusion therein stated, and in which I concur, that “the Congress having the undisputed right to enact the Uniform Code of Military Justice and to establish courts-martial and fix the qualifications of members thereof, it certainly has the power to prescribe the qualifications of counsel who appear before such courts.”
The first question certified requires a determination whether the qualifications established for nonlawyers who represent those who stand accused before a special court-martial — a tribunal over which Congress has “exclusive jurisdiction” — bear a reasonable relationship to the purpose to be accomplished. See Ex parte Garland, 4 Wall 333, 379 (U. S. 1866); Sperry v Florida, 373 US 379, 10 L ed 2d 428, 83 S Ct 1322 (1963).
The preliminary and trial procedures of a special court-martial, unlike those of a general court-martial, are different from the proceedings in the civilian courts. The offenses that come before the special court-martial are frequently military in nature. An officer’s ordinary training and experience, therefore, are reasonably calculated to make him learned in the simplified procedures and in the substance of the military type offenses that normally come before such courts.
Although serious civilian type of*218fenses are also the subject of such trials, Congress did not predicate qualification of counsel upon the nature of the offense, but upon the nature of the court-martial; and it did not establish as a requisite of qualification, formal law school, or military “law office” study. Instead, it took other measures to insure that the prescribed qualifications were adequate to the end to be achieved; namely, effective assistance in defending against the charges and in safeguarding the accused’s rights. Going far beyond the civilian practice, it provided for automatic appellate review of all special court-martial convictions. In those cases where the accused is sentenced to a bad-conduct discharge, it has provided for review of the law, the facts, and the sentence by a board of review. Thereafter, the accused is entitled' to further review by this Court on issues of law affecting either the findings or the sentence. The record of the proceedings is scrutinized to make certain that qualification, in theory, is matched by performance. United States v Gardner, 9 USCMA 48, 25 CMR 310.
I do not suggest that comprehensive appellate review is a proper substitute for the right to the assistance of counsel at trial, as prescribed by the Sixth Amendment. See Douglas v California, 372 US 353, 9 L ed 2d 811, 83 S Ct 814 (1963). I do say, however, that the singular nature of special courts-martial Is such that the existing qualifications for counsel before those courts are reasonably calculated to insure that appointed counsel possess knowledge of the law and procedure normally incident to special court-martial practice; and, considering the safeguards established by Congress to insure that presumptive skill is demonstrated by actual performance, there is, in my opinion, compliance with the mandate of the Sixth Amendment. On that basis, I agree with Judge Kilday’s conclusion that the board of review erred in holding that appointed defense counsel in a special court-martial must be “qualified in the law,” in the sense that he must be a fully trained lawyer.
Although this disposes of the constitutional question presented, it does not cover the question of the desirability of continuing to permit nonlawyers to practice before tribunals empowered to impose bad-conduct discharges. As to this phase of the case, I share the views so ably expressed by Judge Ferguson,